By the Court.
The complaint in this case was addressed to the District Court of Southern Berkshire; the court adjudicated that there was probable cause for the issuing of a warrant of search, and issued its warrant in due form, under the seal of the court, bearing the teste of the justice of said court and signed by its clerk. Pub. Sts. c. 154, § 30. The words “ justice of the peace ” added to the signature of the clerk are surplusage and immaterial, and do not create any uncertainty in the record.
The record shows that the proceedings were duly conducted before the District Court for Southern Berkshire, and it was not competent for the claimant to contradict it by oral testimony. Commonwealth, v. Hassenger, 105 Mass. 385.
The recital in the notice to the claimant, that the warrant was “ issued by the clerk of the District Court of Southern Berkshire,” is at most a merely formal misrecital, which could not mislead or prejudice the claimant. Commonwealth v. Intoxicating Liquors, 128 Mass. 72. Exceptions overruled.